Case 2:16-cv-02942-DSF-KS Document 338 Filed 12/22/20 Page 1 of 3 Page ID #:6076




    1
    2
    3
    4
    5
    6
    7
    8
                           UNITED STATES DISTRICT COURT
    9
                         CENTRAL DISTRICT OF CALIFORNIA
   10
        VANCOUVER ALUMNI ASSET                   Master File No. 16-cv-02942-DSF-KS
   11   HOLDINGS INC., Individually and on
        Behalf of All Others Similarly Situated,
   12
                   Plaintiffs,
   13
             v.
   14
        DAIMLER AG, DIETER ZETSCHE,
   15   BODO UEBBER, and THOMAS
        WEBER,
   16
                   Defendants.
   17
        MARIA MUNRO, Individually and on Case No. 16-cv-03412-DSF-KS
   18   Behalf of All Others Similarly Situated,
   19              Plaintiffs,
   20        v.                               ORDER APPROVING PLAN OF
                                              ALLOCATION
   21   DAIMLER AG, DIETER ZETSCHE,
        BODO UEBBER, and THOMAS
   22   WEBER,
   23              Defendants.
   24
   25
   26
   27
   28
Case 2:16-cv-02942-DSF-KS Document 338 Filed 12/22/20 Page 2 of 3 Page ID #:6077




    1         This matter having come before the Court for a hearing on December 14,
    2   2020, on the motion of Public School Retirement System of the School District of
    3   Kansas City, Missouri for final approval of the proposed class action Settlement
    4   and approval of the Plan of Allocation for the proceeds of the Settlement; the
    5   Court having considered all papers filed and proceedings had; and otherwise being
    6   fully informed;
    7         IT IS ORDERED that:
    8         1.       This Order incorporates by reference the definitions in the Stipulation
    9   and Agreement of Settlement, dated April 20, 2020 (the “Stipulation”), as
   10   amended by the Parties’ Agreement Regarding Amendments to the Stipulation and
   11   Agreement of Settlement, dated September 14, 2020, and all capitalized terms not
   12   otherwise defined in this Order shall have the same meanings as set forth in the
   13   Stipulation.
   14         2.       Pursuant to and in compliance with Rule 23 of the Federal Rules of
   15   Civil Procedure, this Court finds and concludes that due and adequate notice was
   16   directed to Persons who are Settlement Class Members who could be identified
   17   with reasonable effort, advising them of the Plan of Allocation and of their right to
   18   object, and a full and fair opportunity was accorded to Persons who are Settlement
   19   Class Members to be heard with respect to the Plan of Allocation. There were no
   20   objections to the Plan of Allocation.
   21         3.       The Court finds and concludes that the Plan of Allocation for the
   22   calculation of the claims of claimants that is set forth in the Notice of Pendency of
   23   Class Action, Proposed Settlement, and Motion for Attorneys’ Fees and Expenses
   24   (the “Notice”) disseminated to Settlement Class Members, provides a fair and
   25   reasonable basis on which to allocate the Net Settlement Fund among Settlement
   26   Class Members.
   27         4.
   28
Case 2:16-cv-02942-DSF-KS Document 338 Filed 12/22/20 Page 3 of 3 Page ID #:6078




    1   The Court finds and concludes that the Plan of Allocation, as set forth in the Notice, is,

    2   in all respects, fair, reasonable, and adequate and the Court approves the Plan of

    3   Allocation.

    4
    5          IT IS SO ORDERED.

    6   DATED: December 22, 2020

    7
                                                  Honorable Dale S. Fischer
    8                                             UNITED STATES DISTRICT JUDGE
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                                                                 2
